Citation Nr: 0503530	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of amputation 
of the left thumb.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which declined to reopen a claim for 
service connection for amputation of the left thumb.

A notice of disagreement was received in March 2003.  A 
statement of the case was issued in January 2004, and a 
timely appeal was filed in February 2004.


FINDINGS OF FACT

1.  In March 1976, the RO erroneously notified the veteran 
that service connection for loss of his left thumb had been 
granted.
  
2.   The March 1976 rating decision denying service 
connection for amputation of the veteran's left thumb is not 
a final decision, and the veteran has filed a timely appeal. 

3.  The amputation of the veteran's left thumb resulted from 
an injury incurred in active service.


CONCLUSION OF LAW

Post-service amputation of the veteran's left thumb resulted 
from an injury to the left thumb incurred in active service.  
38 U.S.C.A. §§ 1110, 5104, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable action taken herein, discussion of 
whether VA's duties pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied is not 
required.  The Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran. 

Factual Background

The veteran served on active duty from July 1965 to July 
1967.

Service medical records, including a May 1967 separation 
physical, do not show a diagnosis of, or treatment for, an 
injury to the left thumb.

January 1968 medical records from St. Elizabeth Hospital show 
that the veteran was seen for complaint of a very tender, 
swollen, painful left thumb.  The veteran reported that, 
while performing active service, he caught the left thumb 
distal phalanx between a cable and winch drum.  

Examination showed the distal phalanx to be enlarged with 
discoloration to the nailed, with a thin cortex noted and an 
erosion or washing out of the central portion of the bone 
matrix.  The diagnosis was possible bony tumor of the left 
thumb, distal phalanx.

X-ray showed cystic type bulging of the terminal phalanx of 
the thumb which appeared to be a bony erosion of the volar 
aspect, suspicious of a bony neoplasm or possible 
osteomyelitis.

A postoperative report of the amputation of the distal 
phalanx of the left thumb contained a final diagnosis of a 
giant cell tumor of the left thumb.

In February 1976 the veteran submitted a claim for 
compensation for a left thumb injury.  A March 1976 rating 
decision denied service connection for amputation of the left 
thumb because service medical records failed to show that the 
veteran injured his thumb while on active duty.  

In March 1976 the St. Louis RO erroneously notified the 
veteran by letter that he had been granted service connection 
for amputation of the left thumb, but he was not entitled to 
compensation because his disability was less than 10 percent 
disabling.

In November 2002 the veteran filed a claim asking for 
reconsideration of his claim for service connection for 
disability due to the loss of his left thumb.  The veteran 
noted that he had been granted service connection but denied 
benefits because his disability was not at least 10 percent.

In February 2003 the RO correctly advised the veteran that he 
had been erroneously notified by letter of March 1976 that he 
had been service-connected for loss of the left thumb, and 
provided him with a copy of the February 1976 rating decision 
denying service connection.

The RO correctly advised the veteran that, because of VA's 
notification error, he had one year from the date of the RO's 
February 2003 letter in which to file an appeal from the 
February 1976 decision but erroneously advised him that, in 
order for the RO to reconsider his claim, he must submit new 
and material evidence.

In a March 2003 rating decision the RO declined to reopen the 
claim because "the evidence submitted is not new and 
material."

In a September 2004 travel board hearing, the veteran 
testified that, six months prior to completing his active 
service, he was feeding cable into a winch and his thumb got 
caught in the winch.  His thumb was "mashed" but the skin 
wasn't broken.  A medic told him everything would be fine.  
Later, when he went to sickbay, his thumb was flouroscoped 
and he was advised there was nothing to worry about.  In 
January 1968, approximately six months after leaving active 
service, the veteran went to a private facility and his thumb 
was amputated.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).

A showing of chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.   Isolated findings, or a diagnosis 
including the word "chronic," are not sufficient to establish 
service connection.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

In February 1976, the RO denied the veteran's claim for 
service connection for residuals of a left thumb amputation.  
In March 1976, however, the RO erroneously notified the 
veteran that he had been granted service connection.  As the 
veteran was not notified that his claim for service 
connection had been denied, and was not notified of the 
procedure for obtaining review of that denial, he did not 
appeal what he believed to be a grant of service connection.  

In November 2002, the veteran filed a claim for a compensable 
rating.  In a February 2003 letter, the RO correctly advised 
the veteran that the March 1976 letter informing him that he 
had been granted service connection was "a mistake," 
correctly advised him that the appeal period for that 
decision had not expired, and correctly advised him that he 
had one year from the date of the letter to file an appeal.  
The letter went on to incorrectly advise the veteran that he 
needed to submit new and material evidence for the claim to 
be reconsidered.

In response to the RO's letter, in March 2003 the veteran 
submitted January 1968 reports from St. Elizabeth Hospital 
relative to the amputation of his left thumb which were not 
previously of record.

Inexplicably, in March 2003, one month after advising the 
veteran he had a year to appeal, the RO then denied the claim 
on the basis that the veteran had not submitted new and 
material evidence.

The veteran's November 2002 claim for an increased rating 
must be construed as a continuation of the original claim for 
service connection, and the subsequent NOD and appeal pertain 
to that denial.   

The January 1968 hospital records document the amputation of 
the veteran's left thumb and, importantly, contain the 
veteran's statement to the admitting physician that the 
injury necessitating the amputation was incurred while the 
veteran was performing active service.  

The Board notes that the veteran did not file a claim for 
service connection until 1976, approximately eight years 
after his thumb was amputated.   In view of this lengthy 
delay between the amputation and the claim, the Board 
concludes that the veteran's explanation to the admitting 
physician detailing the cause of the injury is credible, and 
was offered solely for the purpose of providing information 
requested by the examining physician.   

Weighing the absence of any service medical record entries 
regarding the injury to the veteran's left thumb, the 
veteran's credible explanation at his travel board hearing 
regarding his attempts to seek in-service medical treatment 
at the time of the injury, and the veteran's credible 
explanation of the cause of the injury when obtaining private 
medical treatment several months after his discharge, the 
Board finds an approximate balance of positive and negative 
evidence regarding the issue of in-service occurrence.  In 
such a situation, the benefit of the doubt shall be given to 
the claimant and, accordingly, service connection should be 
granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).


ORDER

Service connection for residuals of amputation of the left 
thumb is granted.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


